Citation Nr: 0534790	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-32 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from July 1943 to February 
1946. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  

In connection with his appeal the veteran testified at a 
videoconference hearing in September 2005 before the 
undersigned Veterans Law Judge, and accepted such hearing in 
lieu of an in-person hearing before the Board.  See 38 C.F.R. 
§ 20.700(e) (2005).  A transcript of the hearing is 
associated with the claims file.


REMAND

At his September 2005 hearing, the veteran indicated that his 
service-connected hearing loss has worsened since his most 
recent VA examination in March 2003.  He further indicated 
that he had been recently treated by VA for his hearing loss, 
and he requested that his recent treatment records be 
obtained and considered.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) [where record does not adequately reveal 
current state of claimant's disability, fulfillment of duty 
to assist requires contemporaneous medical examination, 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment since previous 
examination].

Moreover, records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Accordingly, for the reasons stated above, this case is 
REMANDED to the RO or the AMC for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting that he 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of his bilateral hearing loss 
during the period of this claim or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request that they submit the 
outstanding evidence. 

3.  Then, the veteran should be afforded 
a VA audiological examination.  The 
claims folder must be made available to 
and reviewed by the examiner. 

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted. 

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order. 

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

